       Case 2:19-cr-00179-KJM Document 41 Filed 01/19/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     DOUGLAS J. BEEVERS, #288639
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Douglas_Beevers@fd.org
5    Attorneys for Defendant
     ALAN ALFREDO GARCIA
6
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                           )    Case No. 2:19-cr-179 KJM
                                                         )
11                    Plaintiff,                         )    STIPULATION AND ORDER TO MODIFY
                                                         )    CONDITIONS OF PRETRIAL RELEASE
12           v.                                          )
                                                         )
13   ALAN ALFREDO GARCIA,                                )
                                                         )
14                   Defendant.                          )
                                                         )
15                                                       )
16
             IT IS HEREBY STIPULATED by plaintiff, United States of America, and defendant,
17
     Alan Alfredo Garcia, that the special conditions of pretrial release ordered on September 17,
18
     2019 (doc. 8) may be modified to add the following special conditions:
19
        1. You must refrain from any use of alcohol or any use of a narcotic drug or other
20
             controlled substance without a prescription by a licensed medical practitioner; and you
21
             must notify Pretrial Services immediately of any prescribed medication(s). However,
22
             medicinal marijuana prescribed and/or recommended may not be used;
23
        2. You must participate in the Better Choices court program and comply with all the rules
24
             and regulations of the program. You must remain in the program until released by a
25
             pretrial services officer. In accordance with this condition, you must appear before the
26
             Honorable Deborah Barnes, U.S. Magistrate Judge, as directed by Pretrial Services.
27
     Respectfully submitted,
28
      Stipulation and Order to Modify Pretrial Release       -1-
      Conditions
       Case 2:19-cr-00179-KJM Document 41 Filed 01/19/21 Page 2 of 3



1    Dated: January 15, 2021                             HEATHER E. WILLIAMS
                                                         Federal Defender
2
3                                                        /s/ Douglas J. Beevers
                                                         DOUGLAS J. BEEVERS
4                                                        Assistant Federal Defender
                                                         Attorney for ALAN GARCIA
5
6    Dated: January 15, 2021                             MCGREGOR W. SCOTT
                                                         United States Attorney
7
                                                         /s/ David Spencer
8                                                        DAVID SPENCER
                                                         Assistant United States Attorney
9
                                                         Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Modify Pretrial Release     -2-
      Conditions
       Case 2:19-cr-00179-KJM Document 41 Filed 01/19/21 Page 3 of 3



1                                                        ORDER
2            The amended special conditions noted above and filed with this stipulation are adopted.
3
             IT IS SO ORDERED.
4
5    Dated: January 15, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Modify Pretrial Release    -3-
      Conditions
